Citation Nr: 1803615	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-25 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to July 2004 in the United States Army.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.

In October 2017, the Veteran was afforded a Travel Board hearing before the undersigned. A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board regrets any additional delay, the Board finds that remand is necessary before the Veteran's claim can be adjudicated. 

In April 2013, the Veteran was afforded a VA examination to assess the nature and etiology of her left knee condition. The examination report contains an opinion addressing the etiology of the Veteran's claimed knee condition. However, the opinion is inadequate for VA purposes. 

Specifically, in providing a negative opinion regarding service connection, the April 2013 examiner indicated that although the Veteran's current knee condition is similar to the one she was diagnosed with in service, it is "not clearly the same condition." The Board finds this opinion to be inadequate for several reasons. First, the standard by which the examiner was asked to evaluate the etiology of the Veteran's knee condition is the VA-accepted equipoise standard. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In other words, the appropriate question is whether the Veteran's current knee disability at least as likely as not related to her military service. In opining that the knee condition is not "clearly the same" as the one the Veteran sustained in service, the examiner left the question of likelihood unanswered, and instead applied an incorrect standard of review.

As the Board finds the examination of record to be inadequate, remand is necessary in order to obtain a new examination. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records, and associate them with the claims file. All attempts to obtain these records should be documented.

2. After completing the above, contact the Veteran and her representative in order to schedule a new VA examination. The claims file, including a copy of this remand, must be provided to the examiner. All medically indicated tests should be conducted. After a review of all of the evidence, the examiner is asked to answer the following question:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left knee condition was caused by or incurred in service.  In rendering this opinion, the examiner must discuss the Veteran's credible reports of in-service injury, as reported in the hearing transcript. The examiner must also note the Veteran's testimony of continuous symptoms since service. Specific reference must also be made to in-service treatment of a left knee condition as reflected in the Veteran's service treatment records.

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran. The examiner may not rely solely on the absence of medical records as a basis for the opinion and must consider the Veteran's credible statements of ongoing left knee pain since service.

3. After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond. Thereafter, return the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


